DETAILED ACTION
This Final Office action is in response to the amended claims, remarks and IDS filed on 12/23/2021.
Claims 1-7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuka et al (US 8,406,981).

As to claim 1 Tetsuka discloses a control apparatus comprising:
a throttle (13) configured to adjust an amount of air flowing in an intake passage of an engine;
an accelerator opening sensor (4) configured to detect an accelerator opening;
a throttle opening sensor (15) configured to detect an opening of the throttle; and
a control unit (7) configured to control the opening of the throttle,
wherein the control unit includes:
a setting unit (part of/within the programming of the control unit (7)) configured to set a target opening of the throttle based on a detection result of the accelerator opening sensor and set a control amount of the throttle based on a deviation between the target opening and the opening detected by the throttle opening sensor (figure 3; L (which is the basic throttle opening degree without temperature deviation); and
a correction unit  (part of/ within the programming of the control unit (7)) configured to, if the target opening is not more than a predetermined opening, set a correction amount of the control amount such that the opening of the throttle becomes large independently of the deviation.
 (If the target opening is not more than a predetermined opening (Figure 3; tgt3) set a correction amount (based on temperature) such that the opening of .

Response to Arguments
Applicant’s arguments, see the remarks, filed 12/23/2022, with respect to the rejection(s) of claim(s) 1-5,7 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tetsuka et al (US 8,406,981).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The dependent claims contain features for setting the throttle according to the deviation of the throttle shaft.  This deviation is not based on temperature like the prior art.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/23/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                         



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747